[Cite as Disciplinary Counsel v. Ferreri, 87 Ohio St. 3d 1245, 1999-Ohio-1.]



                    OFFICE OF DISCIPLINARY COUNSEL v. FERRERI.

       [Cite as Disciplinary Counsel v. Ferreri (1999), 87 Ohio St. 3d 1245.]

(No. 98-2636 — Submitted December 29, 1999 — Decided December 30, 1999.)

                        ON APPLICATION FOR REINSTATEMENT.

      On June 9, 1999, this court suspended respondent, Robert A. Ferreri, a.k.a.

Robert Anthony Ferreri, Attorney Registration No. 0000860, for a period of

eighteen months with the final twelve months stayed, and ordered, pursuant to

Gov.Jud.R. III(7)(A), that respondent be suspended without pay from his position

as Judge of the Cuyahoga County Court of Common Pleas, Juvenile Division, for

six months.      On December 9, 1999, respondent filed an application for

reinstatement and on December 16, 1999, respondent filed a motion to expedite

consideration of the application for reinstatement. Upon consideration thereof,

      IT IS ORDERED by the court that respondent’s application for

reinstatement be denied at this time pending this court’s disposition of case No. 99-

2175, Disciplinary Counsel v. Robert A. Ferreri.

      IT IS FURTHER ORDERED by the court that all terms and conditions of

the order of suspension entered in this case on June 9, 1999, shall continue in effect

until further order of this court.
      For earlier case, see Disciplinary Counsel v. Ferreri (1999), 85 Ohio St. 3d
649, 710 N.E.2d 1107.

      MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, COOK and LUNDBERG

STRATTON, JJ., concur.

      PFEIFER, J., dissents.




                                       2